Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status 
Claims 1-20 have been examined. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
2019 Revised Patent Eligibility Guidance (PEG): Step 1: 
Claim 1-6 recite(s) a system, which is within a statutory category, which is within a statutory category (machine).. Claims 7-13 recite(s) a method, which is within a statutory category (process).  Claim 14-20  recite(s) a non-transitory computer readable media, which is within a statutory category (manufacture). Accordingly, claims 1-20 fall within the statutory categories.
2019- Step 2A - Prong One: 

Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims. 
The limitation of Independent claims 1-6, 7-13, 14-20 recite at least one abstract idea. Specifically, Claims 1, 7, 14 recite the steps of: 
provide a virtual world configured to represent users as avatars in the virtual world and to enable the users to interact with one another in the virtual world;
autonomously and periodically obtain, from physical therapeutic devices, usage information associated with the users, wherein the usage information associated with a given user includes information indicating how a respective physical therapeutic device is used by the given user;
generating a virtual world group for the virtual world based on the usage information associated with the users such that a first user and a second user of the users are placed to the virtual world group based on the usage information associated with the first user and the usage information associated with the second user having similar therapeutic device usage information; and
cause a physical therapeutics device of the first user or the second user to present an indication of the placement in the virtual world group to facilitate interaction of the first user and the second user in the virtual world.
The limitations “provide a virtual world configured to represent users as avatars in the virtual world and to enable the users to interact with one another in the virtual world , generating a virtual world group for the virtual world based on the usage information associated with the users such that a first user and a second user of the users are placed to the virtual world group based on the usage information associated with the first user and the usage information associated with the second user having similar therapeutic device usage information; and cause a physical therapeutics device of the first user or the second user to present an indication of the placement in the virtual world group to facilitate interaction of the first user and the second user in the virtual world” constitutes b) certain methods of organizing human activity because “generating a virtual world group for the virtual world based on the usage information associated with the users and cause a physical therapeutics device of the first user or the second user to present an indication of the placement in the virtual world group to facilitate interaction of the first user and the second user in the virtual world.can be practically performed in the human mind by collecting usage information associated with the therapeutic device and communicating among the users regarding the similar therapeutic devices (See Interval Licensing LLC v. AOL., Inc., 896 F.3d 1335, 1345 (Fed. Cir. 2018) ) (describing the nontechnical human activity of passing the note to a person  in the middle of a meeting or conversation as illustrating the basic, longstanding practice as an abstract idea). Accordingly, the claims describe the abstract idea of b) “certain methods of organizing human activity” . 
Dependent Claims 2-, 6, 8-13, 15-20 expand on the use of positive airway pressure, monitoring the physiological parameters, the usage information, and an instant message. These steps expand the abstract idea of organizing human activity. 

2019 PEG: Step 2A - Prong Two 

The additional limitations in claims 1-20 do not integrate the above abstract idea into a practical application because there is no application or use of the abstract idea in any meaningful way. In particular, the claims recite the additional elements of a processor, a virtual world to the users to be able to interact each other in the virtual environment by using the therapeutic device. The specification refers the therapeutic device as a generic device (Spec. Para 15). The specification also recites the processor as generic device (See Spec.; Para 19).  And thus it does not take the claim out of the methods of organizing human activities. Thus, the claim recites an abstract idea. 
Further, the claim as a whole merely recites a virtual world to the users able to interact with each other in the virtual world and the use of therapeutic device. The specification does not provide specific details directed to an improved computer system, processor, or virtual world software.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, alone 
2019 PEG: Step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect step 2A, Prong One, the additional elements are recited at a high level of generality, and the written description describes these elements are generic computer components.  Using generic computer components to perform abstract ideas does not provide a necessary inventive concept. See Alice, 573 U.S. at 223 (“mere recitation of a generic computer cannot transform a patient-ineligible abstract idea into a patent-eligible invention”). Thus, claims 1-20 have been held as patent ineligible. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 3-9, 11-16, 18-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bromenshenkel (US 20100070885 hereinafter Bromenshenkel) in view of Martens (US. 20060040793).

With respect to claim 1, Bromenshenkel  teaches a system for facilitating user therapy adherence via virtual world group interactions that are based on similar therapeutic device usage, the system comprising:
a computer system comprising one or more processors programmed with computer program instructions that, when executed, (‘885; Para 0008) cause the computer system to:
provide a virtual world configured to represent users as avatars in the virtual world and to enable the users to interact with one another in the virtual world (‘885; Para 0008:  by disclosure, Biomenshenkel describes the operation may generally include: receiving one or more characteristics of a plurality of avatars within a virtual world; determining, on the basis of the one or more characteristics, a group of avatars selected from the plurality of avatars; determining, based on personal preferences of members of the group of avatars, a shared set of preferences defining the interactions of the members of the group of avatars with the virtual world; and generating a group profile storing the common set of preferences);
autonomously and periodically obtain, from physical therapeutic devices, usage information associated with the users, wherein the usage information associated with a given user includes information indicating how a respective physical therapeutic device 885; Paras 0034: the grouping application 128 may identify avatars that are in the same location for a given time period, avatars that are moving from one point to another while being within a given proximity to each other, avatars that are moving from one point to another within a given time of each other, and the like , construed as obtaining the usage information periodically;  Para 0035: by disclosure, Biomenshenkel describes the grouping application 128 may identify avatars representing users that have similar interests (e.g., avatars representing users that interact with the same objects, participate in the same events or activities, perform similar searches, etc.  For example, the grouping application 128 may analyze metadata describing a user's interests to identify users having similar interests. The Examiner interprets that the interaction of users with the same objects, same interest construed as similar device with usage information. ) 
Biomenshenkel does not, but Martens teaches
sing a therapeutic device in a virtual world (‘793; Para 0023 by disclosure, Martens describes display system attached to an exercise bicycle, construed as. therapeutic device, with visual display mechanism (for example, a monitor attached to an exercise bike) presents a small cyclist figure representing the current workout of the user)
generating a virtual world group for the virtual world based on the usage information associated with the users such that a first user and a second user of the users are placed to the virtual world group based on the usage information associated with the first user and the usage information associated with the second user having similar therapeutic device usage information (‘793; Abstract: The system provides a user of an exercise machine with a virtual competition in which the user competes against virtual competitors based on his past performances or those of other users, either as an individual or as a member of a team; Para 0032: provides for communications, and interactions among users and health clubs. an exemplary embodiment of the present invention provides for users to mutually identify work-out partners in the system (stored in table 902), to permit those partners to mutually retrieve and compete against each others saved workouts, and to allow users to communicate with other users in real time, or leave messages for them to retrieve during their next workout) ; and
cause a physical therapeutics device of the first user or the second user to present an indication of the placement in the virtual world group to facilitate interaction of the first user and the second user in the virtual world (‘793; Para 0032: provides for communications, and interactions among users and health clubs. an exemplary embodiment of the present invention provides for users to mutually identify work-out partners in the system (stored in table 902), to permit those partners to mutually retrieve and compete against each others saved workouts, and to allow users to communicate with other users in real time, or leave messages for them to retrieve during their next workout). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of claim invention to modify the linking avatar profiles within the virtual environment of Biomenshenkel with the technique of exercise system with graphical feedback as taught by Martens and the motivation is to provide the use of of therapeutic device among the avatar users in a virtual world. 

With respect to claim 3, the combined art teaches the system of claim 1, wherein the physical therapeutic devices monitor one or more physiological parameters of the users (‘793; Para 022 continuously receiving updated graphical presentations of relevant performance and physiological parameters, based on the current workout and in relation to those of previous workouts). 

Claims 11 and 18 are rejected as the same reason with claim 3. 

With respect to claim 4, the combined art teaches the system of claim 1, wherein the computer system is caused to provide the indication of the placement in the virtual world group to the physical therapeutics device to cause the physical therapeutic device to present the indication of the placement in the virtual world group (‘793; Para 0036). 

Claims 12 and 19 are rejected as the same reason with claim 4. 

With respect to claim 5, the combined art teaches the system of claim 1, wherein the usage information comprises one or more of an average duration of daily usage, a usage pattern, or derived usage characteristics (‘821; Para 0033). 

Claims 13 and 20 are rejected as the same reason with claim 5. 

With respect to claim 6, the combined art teaches the system of claim 1, wherein the virtual world is configured to enable one or more users to communicate with one 793; Para 0089: instant messaging function)

With respect to claim 7 Bromenshenkel  teaches a method implemented by one or more processors executing computer program instructions that, when executed, perform the method, the method comprising:
providing a virtual environment configured to represent users as avatars in the virtual environment and to enable the users to interact with one another in the virtual environment (‘885; Para 0008:  by disclosure, Biomenshenkel describes the operation may generally include: receiving one or more characteristics of a plurality of avatars within a virtual world; determining, on the basis of the one or more characteristics, a group of avatars selected from the plurality of avatars; determining, based on personal preferences of members of the group of avatars, a shared set of preferences defining the interactions of the members of the group of avatars with the virtual world; and generating a group profile storing the common set of preferences);; 
periodically obtaining, from physical therapeutic devices, usage information associated with the users, wherein the usage information associated with a given user includes information indicating how a respective physical therapeutic device is used by the given user (‘885; Paras 0034: the grouping application 128 may identify avatars that are in the same location for a given time period, avatars that are moving from one point to another while being within a given proximity to each other, avatars that are moving from one point to another within a given time of each other, and the like , construed asobtaining the usage information periodically;  Para 0035: by disclosure, Biomenshenkel describes the grouping application 128 may identify avatars representing users that have similar interests (e.g., avatars representing users that interact with the same objects, participate in the same events or activities, perform similar searches, etc.  For example, the grouping application 128 may analyze metadata describing a user's interests to identify users having similar interests. The Examiner interprets that the interaction of users with the same objects, same interest construed as similar device with usage information. ). 
Biomenshenkel does not, but Martens teaches
using a therapeutic device in a virtual world (‘793; Para 0023 by disclosure, Martens describes display system attached to an exercise bicycle, construed as. therapeutic device, with visual display mechanism (for example, a monitor attached to an exercise bike) presents a small cyclist figure representing the current workout of the user)
placing a first user and a second user of the users into a group for the virtual environment based on the usage information associated with the first user and the usage information associated with the second user having similar therapeutic device usage information (‘793; Abstract: The system provides a user of an exercise machine with a virtual competition in which the user competes against virtual competitors based on his past performances or those of other users, either as an individual or as a member of a team;  Para 0030: the user logs on, they will then be allowed to choose from a list of their own saved workouts and those of users who have designated them as workout partners.); and
793; Para 0032: provides for communications, and interactions among users and health clubs. an exemplary embodiment of the present invention provides for users to mutually identify work-out partners in the system (stored in table 902), to permit those partners to mutually retrieve and compete against each others saved workouts, and to allow users to communicate with other users in real time, or leave messages for them to retrieve during their next workout). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of claim invention to modify the linking avatar profiles within the virtual environment of Bro with the technique of exercise system with graphical feedback as taught by Martens and the motivation is to provide the use of of therapeutic device among the avatar users in a virtual world. 

Claim 14 is rejected as the same reason with claim 7. 


With respect to claim 8, the combined art teaches the method of claim 7, wherein periodically obtaining the usage information associated with the users comprises autonomously and periodically obtaining the usage information associated with the users from the physical therapeutic devices (‘885; Paras 0034). 

Claims15 and 16 are rejected as the same reason with claim 8. 

With respect to claim 9, the combined art teaches the method of claim 7, wherein the device comprises a physical therapeutic device of the first user or the second user (‘793; Para 022 continuously receiving updated graphical presentations of relevant performance and physiological parameters, based on the current workout and in relation to those of previous workouts). 

Claims 2, 10, 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bromenshenkel (US 20100070885 hereinafter Bromenshenkel) in view of Martens (US. 20060040793) and further in view of Sun (US. 20050188991 A1)

With respect to claim 2, the combined art does not, according to the system of claim 1, wherein the physical therapeutics device comprises a positive airway pressure device of the first user or the second user. 
However, Sun teaches 
wherein the physical therapeutics device comprises a positive airway pressure device of the first user or the second user (‘991; Abstract: user interface to capture positive airway pressure device for  apatientt)
It would have been obvious to one of ordinary skill in the art before the effective filing date of claim invention to modify the linking avatar profiles within the virtual environment of Biomenshenkel /exercise system with graphical feedback as taught by Martens with the application of positive airway pressure therapy management of Sun and the motivation is to provide the use of positive airway pressure device as therapeutic device for the avatar users in a virtual world

Claims 10 and 17 are rejected as the same reason with claim 1. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20030236450A1, Dec. 25, 2003 Kocinski, System for remotely monitoring and controlling CPAP apparatus. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211.  The examiner can normally be reached on Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on 5712726781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/HIEP V NGUYEN/Primary Examiner, Art Unit 3686